— In an action, inter alia, to recover damages for harassment, defendants appeal from an order of the Supreme Court, Orange County (Ferraro, J.), dated January 11, 1982, which denied their motion to vacate plaintiff’s notice requesting a bill of particulars. Order affirmed, with $50 costs and disbursements. Defendants shall serve plaintiff with the requested bill of particulars within 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry. Since the record shows that defendants failed to deny that their motion to vacate plaintiff’s notice requesting a bill of particulars was untimely or to offer an excuse for its untimeliness, *587the court was not required to scrutinize the items sought unless they were palpably improper (see Coin v Lebenkoff, 10 AD2d 916), which would require a finding that the items were not only inappropriate for a bill of particulars but were also unreasonably burdensome (see Helfant v Rappoport, 14 AD2d 764). We do not find that any of the requested items were palpably improper, and therefore affirm the denial of defendants’ motion to vacate plaintiff’s notice requesting a bill of particulars. O’Connor, J. P., Brown, Niehoff and Rubin, JJ., concur.